MORROW, Presiding Judge.
Unlawfully carrying a pistol is the-offense; penalty assessed at confinement in the county jail for one month.
The appeal is based upon the supposed insufficiency of the evidence.. *117It is claimed that the offense was committed on the 3rd day of March, 1931, the day on which Carlos Fuentes killed Selso Gustamente. A witness by the name of Fleischman, who conducted a store, testified positively that he saw the appellant carrying a pistol. It was admitted by the appellant and his brother that they went to Fleischman’s store. There was some excitement due to the homicide, and the appellant, after the homicide, at the request of Fuentes, visited him.
Appellant claimed that he carried a small stick in his belt and gives the inference that the witness might have been mistaken as to the identity of the object that he saw upon the person of the appellant. The brother of the appellant, who was with him, testified that he saw no pistol upon the appellant on the occasion mentioned. Some other witnesses declared that they saw appellant and he had no pistol in his possession, but it does .not appear that the time referred to by these witnesses was the same as that mentioned by the witness Fleischman. The question seems to be one entirely of fact upon which the verdict of the jury is controlling on this court. No questions of procedure have been presented for review, and no faults therein have been perceived.
The judgment is affirmed.

Affirmed.